DENNIS.W. BRAULICK)
917EAST 12TH AVENUE
POST FALLS, IDAHO 83854
208-704-1737
VICTIM, CREDITOR,
DISAVBLED VETERAN
Plaintiff Pro Se


       UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT

                                       MONTANA


                                                 Case No. 17-60271-11
 In Re:
                                                NOTICE OF HEARING FOR THE
ROMAN CATHOLIC BISHOP OF
                                                MOTIONS OF OBJECTION TO :
GREAT FALLS-BILLINGS MONTANA                   1. THE REDUCTION
                                                  OF SETTLEMENT BY
A MONTANA RELIGIOUS CORPORATE                     TWENTY NINE PERCENT 29%
                                                  TO PAY OTHER ATTORNEYS
SOLE                                              WHO DID NOT REPRESENT THE
                                                  VICTIM DENNIS W. BRAULICK
                                                2. MOTION OF OBJECTION TO, ANY
                                                  PAYMENTS TO THE FOLLOWING
                                                  UNTIL THE VITIMS HA VE
                                                  BEEN PAID:
                                                  a. FORD ELSAESSER, BRUCE A.
                                                     ANDERSON, KATTIE ELSAESSER
                                                     OF ELSASSER ANDERSSON, Chtd.
                                                  b. DAVIS, HATLEY, HAFFEMAN &
                                                     TIGHE, PC
                                                  c. HON. MICHAEL R. HOGAN
                                                     (RET.)




I.        Please take Notice: DENNIS W. BRAULICK filed a NOTICE OF HEARING FOR THE
          FOLLOWING:
             • MOTION OF OBJECTION TO TWENTY NINE PERCENT 29% OF
               ATTORNEY FEES ON VICTIM DENNIS W. BRAULICK SETTLEMENT FOR

NOTICE OF HEARi NF FOR MOTIONS OF OBJECTION OF 29% FEES AND ATT. FEE PAY   PAGE   1
               OTHER ATTORNEY FEE
             • MOTION OF OBJECTION TO ALL NOTICES OF APPLICATION
               FOR PROFESSIONAL FEES AND COST FOR UNKOWN CLAIMS
                REPRESENTATIVE, HONOR. MICHEAL R HOGAN (RETIRED)
                  DA VIS, HATRLEY, HOFFEMAN & TIGHE, P.C.
                        ELSAESSER, ANDERSON, CHTD,
                • NOTICE OF MOTION OF OBJECTION TO FEES TO BE PAID
                        ONLY ON PAYMENT OF ALL VICTIMS PROPER
                                     SETTLEMENTS


2. The Hearing will be Heard in the, UNITED STATE BANKRUPTCY COURT FOR THE
DISTRICT OF M ONTANA, FEDERAL BUILDING 400 NORTH MAIN, BUTTE, MONTANA
59701 TELEPHONE 406-497- 1240


3. NOVEMBER 13, 2018, at THE HOUR OF 2:00 P.M.




NOTICE OF HEARi NF FOR MOTIONS OF OBJECTION OF 29% FEES AND ATT. FEE PAY   PAGE   2
                                 CERTIFICATE OF SERVICE


I certify that on the 31 ST Day of October, 2018, I herby Certify that a true and correct copy of the
foregomg:                    .
THE NOTICE OF HEARING FOR THE FOLLOWING:

I. MOTION OF OBJECTION TO: THE REDUCTION OF SETTLEMENT BY
TWENTY NINE PERCENT 29% TO PAY OTHER ATTORNEYS, WHO DID NOT
REPRESENT THE VICTIM DENNIS W. BRAULICK,

2. MOTION OF OBJECTION TO ALL NOTICES OF APPLICATION
FOR PROFESSIONAL FEES AND COST FOR UNKOWN CLAIMS REPRESENTATIVE,
HONOR MICHEAL R HOGAN (RETIRED)
DAVIS, HATRLEY, HOFFEMAN & TIGHE, P.C. ELSAESSER, ANDERSON, CHTD,

3. NOTICE OF MOTION OF OBJECTION TO FEES TO BE PAID ONLY ON PAYMENT OF
ALL VICTIMS PROPER SETTLEMENTS

Were Mailed a Copy to the below individuals.

UNITED STATE                                    [~ MAILED, FIRST CLASS PREPAID POSTAGE
BANKRUPTCY COURT                                ] HAND DELIVERED
FOR THE DISTRICT OF                            [ ] FAXED
MONTANA
FEDERAL BUILDING
400 NORTH MAIN
BUTTE, MONTANA 59701
TELEPHONE 406-497- 1240

UNITED STATE TRUSTEE                            [)ruMAILED, FIRST CLASS PREPAID
OFFIC E OF THE UNIT                            [ ] HAND DELIVERED
STATES TRUSTEE                                 [ ] FAXED
301 CENTRAL AVERNUE SOUlH, SUITE 204
FEDERAL BUILDING
GREAT FALLS, MONTANA 59401

ELSAESSER,ANDERSON                            [~MAILED, FIRST CLASS PREPAID POSTAGE
CHTD,                                        [ ] HAND DELIVERED
FORD ELSAESSER, ESQ.                           [ ] FAXED
BRKUCE A. ANDERSON, ESQ.
320 EAST NIEDER AVENUE SUITE I 02
NOTICE OF HEARi NF FOR MOTIONS OF OBJECTION OF 29% FEES AND ATT. FEE PAY                  PAGE   3
COEURd' ALENE, IDAHO 83815
ATTORNEYS FOR 1HE                          ~MAILED, FIRST CLASS PREPAID POSTAGE
COMMITTEE PACHULSKl STANG                  [ ) HAND DELIVERED
ZIEHL & JONES LLP                          [ ) FAXED
PACHULSKI STANG ZEIHL AND JONES LLP
10100 SANTA MONICA BOULEYARD,
SUITE 1300
LOSW ANGELAS CALIFORNIA 90067
ATTENTION JAMES L. ST ANG Esq.




!LAND. SCHARF                           [j MAILED, FIRST CLASS PREPAID POSTAGE
780 THIRD AVENUE, 36m FLOOR              [ ] HAND DELIVERED
NEW YORK, NEW YORK 10017                 [ ] FAXED
ATTENTIOM !LAND. SCHARF Esq.



DENNIS W. BRAULICK                      [\1) MAILED, FIRST CLASS PREP AID POSTAGE
917 EAST 12m AVENUE                     [ l] HAND DELIVERED
COUER d' ALENE IDAHO 83854              [ ] FAXED




NOTICE OF HEARi NF FOR MOTIONS OF OBJECTION OF 29% FEES AND ATT. FEE PAY     PAGE   4
